 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONALD LEE REEVES, III,                            Case No.: 3:19-cv-01886-WQH-RBB
12
                                      Petitioner,       ORDER
13
     v.
14
     RAYMOND MADDEN
15
16                                  Respondent.
17
     HAYES, Judge:
18
            The matters before the Court are the Motion for Stay filed by Petitioner Donald Lee
19
     Reeves, III (ECF No. 4) and the Report and Recommendation issued by the Magistrate
20
     Judge (ECF No. 11).
21
           The duties of the district court in connection with a report and recommendation of a
22
     magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
23
     636(b). The district judge must “make a de novo determination of those portions of the
24
     report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
25
     part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The
26
     district court need not review de novo those portions of a Report and Recommendation to
27
     which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
28

                                                    1
                                                                             3:19-cv-01886-WQH-RBB
 1   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 2   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 3   review, de novo, findings and recommendations that the parties themselves accept as
 4   correct.”).
 5         The record reflects that no objections have been filed by either party. The Court has
 6   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 7         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 11) is
 8   ADOPTED in its entirety. Petitioner’s Motion for Stay is GRANTED IN PART and
 9   DENIED IN PART. Petitioner’s Motion for Stay pursuant to Kelly v. Small, 315 F.3d 1063
10   (9th Cir. 2003) (overruled on other grounds by Robbins v. Carey, 481 F.3d 1143, 1149)
11   (9th Cir. 2001)) and King v. Ryan, 564 F.3d 1133 (9th Cir. 2009) is GRANTED.
12   Petitioner’s Motion for Stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005) is DENIED.
13         1. On February 10, 2020, Petitioner filed the First Amended Petition. (ECF No.
14             13). Petitioner has deleted the unexhausted claims (grounds seven and eight) of
15             the original Petition.
16         2. Petitioner shall file a status report every sixty days from the date of this Order to
17             update the Court on Petitioner’s progress in exhausting claims seven and eight of
18             the Petition.
19         3. Petitioner is required to lodge with the Court a file-stamped copy of each state-
20             court petition and, as soon as any state court rules on any of his petitions, a copy
21             of the ruling.
22         4. If Petitioner does not obtain relief from the state courts, the First Amended
23             Petition should be held in abeyance until thirty days after the California Supreme
24             Court denies Petitioner’s unexhausted claims. During that thirty-day period,
25             Petitioner shall file a Motion to Amend the First Amended Petition to add the
26             newly exhausted claims and shall lodge a proposed Second Amended Petition.
27             In the motion, Petitioner shall demonstrate that the claims are timely or relate
28

                                                   2
                                                                              3:19-cv-01886-WQH-RBB
 1          back to the original exhausted claims. Petitioner shall attach a copy of the
 2          California Supreme Court's ruling on his state-court petition.
 3       5. Petitioner is warned that the failure to strictly comply with the above
 4          requirements may result in this action being dismissed for failure to prosecute or
 5          comply with court orders, or the stay being lifted and the Court proceeding to
 6          adjudicate only the six exhausted claims in the First Amended Petition.
 7   Dated: February 11, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                             3:19-cv-01886-WQH-RBB
